Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) filed on 04/07/2021 has been considered here.

Status of Claims
The amendments and arguments filed on 05/25/2021 are acknowledged and have been fully considered.  Claims 1-4, 7-8, and 10-20 are now pending.  Claims 5-6 and 9 are canceled; claims 1, 17 and 18 are amended.
Claims 1-4, 7-8, and 10-20 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 10, 12-14, and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US PGPUB 20140271517 A1 (Phinney et al., 2014) as evidenced by NPL3 (screenshot of https://www.chemicalbook.com/ChemicalProductProperty_EN_cb8853024.htm, 2017).

In regards to claim 1-3, Phinney et al. teaches a deodorant formulation comprising propylene glycol, magnesium oxide, and water (see Phinney et al., paragraph 0028). The magnesium oxide comprises from between 1% to 10% by weight of the formulation (see Phinney et al., paragraph 0027). Further, Phinney et al. teaches that the formulations do not contain aluminum compounds (see Phinney et al., paragraph 0042). Magnesium oxide has a very low solubility at 20°C, 6.2 mg/L in water (see NPL3, water solubility). One with ordinary skill in the art would know that the solubility of magnesium oxide is less than 90 g/L at 25°C. Further, magnesium oxide has a pH of 10.8 in a water 12% solution, as shown in the instant specification (see instant specification as filed, table 4). Phinney et al. teaches the incorporation of magnesium hydroxide (in regards to instant claim 3) in a formulation of the invention with a pH of about 9 to about 10.5 (see Phinney et al., paragraph 0040).
In regards to claim 8, Phinney et al. does not teach that the composition comprises dipropylene glycol, which is 0% by weight of the composition.
In regards to claim 10, as the teachings of Phinney et al. would yield an identical deodorant as instantly claimed, the properties, such as the underarm pH after 6 hours after application of the deodorant, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 
In regards to claims 12-14, Phinney et al. teaches that the formulation is prepared as a stick, spray, or gel (see Phinney et al., paragraph 0043). 
In regards to claim 16, Phinney et al. does not teach the use of baking soda in the composition despite discussing the use of sodium bicarbonate in deodorant compositions (see Phinney et al., paragraphs 10-12). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10, 12-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20140271517 A1 (Phinney et al., 2014) in view of US PGPUB 20190000730 A1 (Abuelhaiga et al., 2019) as evidenced by NPL3 (screenshot of https://www.chemicalbook.com/ChemicalProductProperty_EN_cb8853024.htm, 2017).

The teachings of Phinney et al. have been described supra. 



In regards to claim 1, 3-4, 6, and 17, Abuelhaiga et al. teaches a deodorant composition comprising partially carbonated magnesium hydroxide, a magnesium salt, in the amount of from 5 to 25 wt %, consisting of magnesium carbonate and water homogeneously dispersed in magnesium hydroxide (see Abuelhaiga et al., paragraph 0012). Abuelhaiga et al. also teaches the composition is free of aluminum and zirconium salts (see Abuelhaiga et al., paragraph 0012). 
In regards to claim 8, Abuelhaiga et al. does not teach that the composition comprises dipropylene glycol, which is 0% by weight of the composition.
In regards to claim 10, as the teachings of Abuelhaiga et al. would yield an identical deodorant as instantly claimed, the properties, such as the underarm pH after 6 hours after application of the deodorant, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Further, claim 10 claims a future intended use, however the future intended use of a product is not patentable when the product itself is claimed and that same product is taught in the prior art.
In regards to claims 12 and 14, Abuelhaiga et al. teaches the composition is in the form of a stick or spray (see Abuelhaiga et al., paragraph 0028).
In regards to claim 16, the composition of Abuelhaiga et al. does not teach baking soda as part of the composition.

.

Claims 1-3, 7-8, 10, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20140271517 A1 (Phinney et al., 2014) in view of US PGPUB 20200368120 A1 (Ma et al.) as evidenced by NPL3 (screenshot of https://www.chemicalbook.com/ChemicalProductProperty_EN_cb8853024.htm, 2017).

The teachings of Phinney et al. have been described supra in regards to claims 1-3, 8, 10, 12-14, and 16. 



In regards to claim 7, Ma et al. teaches the composition comprises a cosmetically acceptable carrier, such as water. The amount of water ranges from 1 to 85 wt % (see Ma et al., paragraph 0058). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

In regards to claims 1 and 7, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings Phinney et al. and Ma et al. to formulate a deodorant composition comprising an emulsion with water as a carrier, as it is known and is common in the art (see Ma et al., paragraph 0057-58). One with ordinary skill in the art would be motivated to combine the deodorant composition of Phinney et al. with the emulsion of Ma et al. according to the method making an emulsion (see Ma et al., paragraphs 0074-0075) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20140271517 A1 (Phinney et al., 2014) in view of US PGPUB 20200368120 A1 (Ma et al.) as applied to claims 1-3, 7-8, 10, 12-14, and 16 above, and further in view of US Patent 5512274 (Phinney, 1996) as evidenced by NPL1 as filed on 02/25/2021 (screenshot of https://www.dictionary.com/browse/humectant?s=t, 2020) .

supra in regards to claims 1-3, 7-8, 10, 12-14, and 16. Further in regards to claim 18, Phinney et al. teaches that the amount of water in the composition is between 18% and 22% by weight (see Phinney et al., paragraph 0028) and Ma et al. teaches that the composition comprises from 0.5 to 50% by weight of a humectant, such dipropylene glycol (see Ma et al., paragraph 0063). 

The combination of Phinney et al. and Ma et al. is silent on the deodorant composition comprising from about 5% to about 20% by weight of the composition of magnesium hydroxide. 

Phinney teaches a deodorant composition (see Phinney, abstract) that comprises magnesium hydroxide in the amount of 1% to 10% by weight (see Phinney, column 3, lines 64-66). 

In regards to claims 18-20, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Phinney et al., Ma et al., and Phinney to formulate a deodorant composition comprising 1% to 10% by weight of magnesium hydroxide, from about 1-85% of water by weight, and from about 0-50% of a humectant, such as dipropylene glycol, wherein the deodorant is free of aluminum as adding a humectant will benefit the composition by helping retain moisture (see NPL1). Further, in regards to the amount of magnesium hydroxide used, Phinney teaches that the amount of magnesium hydroxide used gives the composition a pH of about 9 to about 10.5 (see Phinney, column 5, lines 29-30), which is the same pH as taught in Phinney et al. (see Phinney et al., paragraph 0040). One with ordinary skill in the art would be motivated to combine the deodorant composition of Phinney et al. with the humectant of Ma et al. as well using the amount of magnesium hydroxide taught in Phinney to formulate a deodorant composition with a pH of about 9 to about 10.5 according to the method of making a deodorant composition (see Phinney et al., paragraphs 0063-65) to .

Claims 1-3, 8, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20140271517 A1 (Phinney et al., 2014) in view of US PGPUB 20080213322 A1 (Birman et al., 2008) as evidenced by NPL2 as filed on 02/25/2021 (screenshot of https://www.cosmeticsandtoiletries.com/formulating/function/aids/premium-deciphering-chelating-agent-formulas-215885521.html, 2013).

The teachings of Phinney et al., have been described supra in regards to 1-3, 8, 10, 12-14, and 16. 

Phinney et al. does not teach the particle size of the magnesium salt being from 1 micron to about 10 microns or the composition comprising a chelator.

In regards to claim 11, Birman et al. teaches personal care compositions, such as deodorants (see Birman et al., paragraph 0163-169) comprising silicone coated magnesium hydroxide with the size of the particles of the hydroxide ranging from 0.01 to 200 micrometers (see Birman et al., paragraphs 0109-110). 
In regards to claim 15, Birman et al. teaches the use of chelators in the composition (see Birman et al., paragraph 0213). 
	In regards to claims 1-3, 8, and 10-16, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Phinney et al. and Birman et al. to prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In regards to the chelator, it is known that chelators are used in deodorants to prevent fragrance degradation and provide antioxidant protection (see NPL2, paragraph 4). One with ordinary skill in the art would be motivated to combine the deodorant composition of Phinney et al. with the magnesium hydroxide and chelator of Birman et al. according to the methods taught in Birman et al. (see Birman et al., paragraphs 0110-112) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

Response to Arguments
Applicant's arguments filed 05/25/2021 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment. 

In regards to applicant’s argument that Phinney et al. does not disclose from about 5% to about 20% of a magnesium salt, examiner points out that Phinney et al. teaches that the magnesium oxide comprises from between 1% to 10% by weight of the formulation (see Phinney et al., paragraph 0027).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Phinney et al. teaches that the magnesium oxide comprises from between 1% to 10% by weight of the formulation (see Phinney et al., paragraph 0027). Further, Phinney et al. teaches the incorporation of magnesium hydroxide (in regards to instant claim 3) in a formulation of the invention with a pH of about 9 to about 10.5, which reads on at least 8 (see Phinney et al., paragraph 0040). Examiner reminds applicant that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
It would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Phinney et al. and Abuelhaiga et al. to formulate a deodorant composition comprising a from about 5% to about 20% by weight of magnesium salt, such as magnesium hydroxide or partially carbonated magnesium hydroxide, an aqueous carrier, such as water or propylene glycol, that is free of aluminum and has a pH of at least about 8 as Abuelhaiga et al. teaches that the partially carbonated magnesium hydroxide is used to replace or minimize the use of aluminum in the deodorant composition (see Abuelhaiga et al., paragraphs 0012-13), as human exposure to aluminum is raising health concerns (see Phinney et al., paragraph 0023). One with ordinary skill in the art would be motivated to combine the deodorant composition of Phinney et al. with the partially carbonated magnesium hydroxide of Abuelhaiga et al. to according to the method of forming and using the partially carbonated magnesium hydroxide of Abuelhaiga et al. (see Abuelhaiga et al., paragraphs 0026-27) to 

Applicant’s arguments with respect to claim 5 and magnesium chloride have been considered but are moot because the claim is now cancelled. However, fully respond to applicant’s argument, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings Phinney et al. and Ma et al. to formulate a deodorant composition comprising an emulsion with water as a carrier, as it is known and is common in the art (see Ma et al., paragraph 0057-58). One with ordinary skill in the art would be motivated to combine the deodorant composition of Phinney et al. with the emulsion of Ma et al. according to the method making an emulsion (see Ma et al., paragraphs 0074-0075) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. 

In regards to applicant’s argument that the combination off Phinney et al. and Birman does not disclose from about 5% to about 20% of a magnesium salt, examiner points out that Phinney et al. teaches that the magnesium oxide comprises from between 1% to 10% by weight of the formulation (see Phinney et al., paragraph 0027).
Conclusion
	No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.A./Examiner, Art Unit 1611                                                                                                                                                                                                        
/Melissa L Fisher/Primary Examiner, Art Unit 1611